JOHNSON, Judge.
We have carefully examined the record and briefs in this case.
The trial court received appellant’s plea and properly adjudged him guilty of the offense charged. In undertaking to sentence appellant for the stated term of imprisonment, the court failed to propound to him the question if he had anything to say why sentence of the law should not be pronounced upon him. To this extent, the judgment is erroneous.
We find no other error in this cause and the same should be and is hereby remanded to the lower court for proper sentence in accordance herewith. Smith v. State, 28 Ala. App. 506, 189 So. 86; Bryant v. State, 42 Ala.App. 219, 159 So.2d 627; Robinson v. State, 40 Ala.App. 540, 117 So.2d 260.
Affirmed.
Remanded for proper sentence.